Citation Nr: 0426276	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
service connection for a right knee disorder.  The veteran 
filed a timely appeal to this adverse determination.

In April 2003, the Board issued a decision in this case 
affirming the RO's denial of the veteran's claim for service 
connection for a right knee disorder.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), which issued an Order in March 2004 
vacating the Board's decision, and remanding the decision to 
the Board for further action consistent with its Order.  The 
veteran's claim is presently before the Board pursuant to 
this Court remand.

The Board notes that in April 2004, following the issuance of 
the Court's Order, the Board sent a letter to the veteran 
informing him that he was entitled to submit additional 
argument and evidence in support of his appeal, as provided 
in the Court's Order.  This letter informed the veteran's 
attorney that any additional argument or evidence was 
required to be forwarded to the Board within 90 days of the 
date of the Board's letter.  In June 2004, within 90 days of 
the date of the Board's April 2004 letter, the veteran's 
attorney submitted a motion for a 30-day extension of time in 
which to submit additional argument or evidence.  This motion 
was granted by the Board, extending the time to file 
additional argument or evidence until August 16, 2004.  This 
period has expired, without the receipt of any additional 
argument or evidence from the veteran or his attorney.  The 
Board finds that the veteran's case is now ready for 
appellate review by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Board's earlier decision in this case, 
dated in April 2003, was vacated and remanded by the Court in 
an Order dated in March 2004, following the filing of a Joint 
Motion for Remand by the appellant and the Secretary of VA 
earlier that same month.  This motion was filed, and 
subsequently granted, in order to ensure compliance with a 
decision by the United States Court of Appeals for the 
Federal Circuit which was handed down during the pendency of 
the veteran's appeal before the Court.  Specifically, the 
parties observed that in its April 2003 decision, the Board 
had relied upon evidence obtained via then-existing internal 
Board development procedures (then codified at 38 C.F.R. 
§§ 19.9(a)(2)).  However, the parties noted that in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit had invalidated 38 C.F.R. §§ 19.9(a)(2), 
noting that 38 C.F.R. § 19.9(a)(2) (2003) was inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denied 
appellants a "review on appeal" when the Board considered 
additional evidence without having first remanded the case to 
the RO for initial consideration.  Therefore, the parties 
determined that a remand to the Board for action consistent 
with this precedential decision was required.

Pursuant to this Court Order, the Board now finds that a 
remand to the RO for initial consideration of the new 
evidence obtained by the Board pursuant to its internal 
development procedures, to particularly include the report of 
a January 2003 VA examination, and the issuance of a 
supplemental statement of the case is required.  See also 38 
C.F.R. § 19.31 (2003) (when additional pertinent evidence is 
received after a statement of the case (SOC) or the most 
recent supplemental statement of the case (SSOC) has been 
issued, "[a] Supplemental Statement of the Case...will be 
furnished to appellant and his or her representative."; 38 
U.S.C.A. § 7105(d) (West 2002). 

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should readjudicate the veteran's 
claim for service connection for a right 
knee disorder, with due consideration 
given to any new evidence received since 
the time of the most recent March 2002 
SOC issued for this claim.  If any 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.


	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



